February 19, 2015 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:ProShares Trust (the “Trust”) (File Nos. 333-89822 and 811-21114) Ladies and Gentlemen: Transmitted herewith for filing on behalf of the Trust pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits in interactive data format on XBRL, which contain the risk return summary information of the prospectuses dated February 2, 2015, for ProShares S&P MidCap 400 Dividend Aristocrats ETF and ProShares Russell 2000 Dividend Growers ETF, each as filed under Rule 497 on February 2, 2015. Should you have any comments or questions, please do not hesitate to contact me at (240) 497-6539. Sincerely, /s/ Amy R. Doberman Amy R. Doberman Chief Legal Officer and Secretary
